Citation Nr: 1104709	
Decision Date: 02/04/11    Archive Date: 02/14/11	

DOCKET NO.  06-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for (Type II) diabetes 
mellitus. 

2.  Entitlement to service connection for Meniere's disease of 
the left ear. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for chronic tinnitus. 

5.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of February 2003, December 2004, July 2005, and January 
2006 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

This case was previously before the Board in September 2010, at 
which time it was remanded for additional development.  The case 
is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is 
once again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran in this case seeks service connection for diabetes 
mellitus, as well as for Meniere's disease of the left ear, 
bilateral hearing loss, tinnitus, and vertigo.  In pertinent 
part, it is contended that all of the aforementioned disabilities 
had their origin during the Veteran's period of active military 
service.  In addition, it is contended that the Veteran's current 
hearing loss and tinnitus are the result of exposure to noise 
from jet aircraft during his period of service in Okinawa.  
Finally, it is contended that, during the Veteran's period of 
service in Okinawa (Japan), he on occasion escorted prisoners on 
flights back from the Republic of Vietnam, where he was allegedly 
exposed to Agent Orange.  

In that regard, a review of the record would appear to indicate 
the RO has, in fact, obtained the Veteran's service treatment 
records, as well as at least some of his personnel records.  
Significantly, those treatment records fail to document the 
presence of diabetes mellitus, Meniere's disease, hearing loss, 
tinnitus, or vertigo.  Nonetheless, a review of service personnel 
records would appear to indicate that, for at least a portion of 
the Veteran's service, he served as a member (although not as a 
military policeman) of the 62nd Military Police Company.  
Moreover, pertinent evidence of record is to the effect that, 
from November 1968 to April 1970, the Veteran was located in 
Okinawa, Japan.  

The Board observes that, in correspondence of November 2007, the 
Veteran admitted that he had not served in the Republic of 
Vietnam.  However, he further indicated that, for at least one 
two-day period, he flew TDY (temporary duty) from Okinawa to 
Vietnam "to escort a prisoner back to (the) 62nd MP Co. in 
Okinawa."  Significantly, the Veteran's personnel records contain 
no evidence of any such "temporary duty."  

The Board notes that, during the course of an Informal Hearing in 
January 2011, the Veteran's accredited representative, for the 
first time requested that the Veteran's case be remanded to the 
RO in order to obtain copies of the Veteran's enlisted efficiency 
reports (EER), travel orders, prisoner transfer orders, morning 
reports, and other documents which might support the Veteran's 
contentions and/or develop facts necessary to support the 
Veteran's claims.  Significantly, a review of the record would 
appear to indicate that the RO has not yet made an attempt to 
obtain the requested documents.  

Under the circumstances, an in deference to the request of the 
Veteran's accredited representative, the case is once again 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility, with a request 
that they provide copies of any and all 
available enlisted efficiency reports 
(EER), travel orders, prisoner transfer 
orders, morning reports, and other 
documents which might support the Veteran's 
contentions, in particular, his contention 
that, on at least one occasion while 
escorting a prisoner or prisoners, he set 
foot "on the ground" in the Republic of 
Vietnam.  Should such records prove 
unavailable, the RO/AMC should specifically 
so state.  In addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
March 2008, the date of the most recent 
pertinent evidence of record, should then 
be obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection for 
(Type II) diabetes mellitus, Meniere's 
disease of the left ear, bilateral hearing 
loss, tinnitus, and vertigo.  Should the 
benefit sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claims for benefits since the issuance of 
the most recent SSOC in November 2010.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



